DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 06 November 2020 has been entered.  After entry of the amendment, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, part (2), the phrase “the response surface methodology” lacks proper antecedent basis.
In claim 5, part (3), the phase “the mix proportion” lacks proper antecedent basis.

In claim 10, line 7, the phrase “the constant-temperature time” lacks proper antecedent basis.
In claim 11, part (2), the phrase “the response surface methodology” lacks proper antecedent basis.
In claim 12, part (2), the phrase “the response surface methodology” lacks proper antecedent basis.
In claim 12, part (3), the phase “the mix proportion” lacks proper antecedent basis.
In claim 13, part (2), the phrase “the response surface methodology” lacks proper antecedent basis.
In claim 13, part (3), the phase “the mix proportion” lacks proper antecedent basis.

References Cited By The Examiner
US 5,114,617 and CN 107760077 teach similar compositions however they fail to teach all of the claimed materials in the recited amounts.

Allowable Subject Matter
Claims 1-4, 8-9, and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations as set forth in the independent claims.  Chinese Patent .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
March 21, 2022